 

AO 442 (Rev. 11/11) Arrest Warrant ==
WEED U.S. MARSHAL <
UNITED STATES DISTRICT COUR TeAcksanvittr

for the 2013 HOY Ih AM 10: 92

Middle District of Florida

United States of America

 

: )
ROMEO XAVIER LANGHORNE ) Case No. 3:19-mj- LU - 3 <x) RQ kK
)
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ROMEO XAVIER LANGHORNE
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment  Superseding Indictment O Information © Superseding Information @ Complaint
O Probation Violation Petition C Supervised Release Violation Petition [1 Violation Notice © Order of the Court

This offense is briefly described as follows:

attempting to provide material support to a designated foreign terrorist organization, in violation of 18 U.S.C. § 2339B.

aren To. “BE MU

issuing officer's signature

Date: i\-\ 4 -2DOVd

 

 

 

City and state: _ Jacksonville, Florida a U.S. Magistrate Judge James R. Klindt

Printed name and title

 

 

 

Return

 

This warrant was received on (date) _ ; ___, and the person was arrested on (date)
at (city and state)

Date:

 

 

Arresting officer's signature

 

 

Printed name and title

 

Case 7:19-mj-00147-RSB Document1-1 Filed 11/15/19 Page 1of1 Pageid#: 52

 
